Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
With respect to independent claims 1 and 11, they recite: “identify a best outcome”. What constitutes a “best” outcome is unclear, and is a relative term which renders the claim indefinite.
 
With respect claims 1-2, 5, 11-12, and 15, they recite: “similar populations”. The term “similar” in claims 1-2, 5, 11-12, and 15 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This is exacerbated by the claims failing to identify what other thing is being considered as “similar” to the set of populations, as the claims only use “similar” to characterize the term “population”.

Claims 2-10 and 12-18 are rejected by virtue of dependency upon the aforementioned unclear/rejected claims 1 and 11. 

With respect to claims 6 and 16, they recite: “a multivariable regression analysis based on at least one independent variable and at least one dependent variable”. Examiner respectfully notes that embodiments, as claimed, include a multivariable regression analysis based on one independent variable. Examiner notes that multivariable regressions, by definition, include more than one independent variable (i.e., regressions with one independent variable are not considered “multivariable” regressions). In view of such, it is unclear if claim scope includes simple regression (e.g., one independent variable regressions) or not.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-18 are determined to be directed to an abstract idea. The Examiner has identified system claim 11 as the claim that represents the claimed invention for analysis and is analogous to method claim 1 (i.e., same rationale of claim 11 (below), is similarly applied to claim 1 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a system or method, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

With respect Step 2A Prong I of 2019 PEG analysis, claims 1-18 recite a method of organizing human activity because the claims recite a method of (additional elements emphasized in bold [or bracketed] are considered to be parsed from the remaining elements which are reciting the abstract idea): 

A system [for] managing healthcare information, comprising: a storage device [to] store instructions; and 272019PF00172 an analysis engine [configured to] simulate performance under a payer contract with a healthcare organization (HCO), the analysis engine [which] executes the instructions to: select a type of outcome to be evaluated under the payer contract; generate a set of similar populations based on information including HCO data; calculate outcomes for the similar populations in the set based on terms and conditions of the payer contract, the outcomes calculated using a(n) simulation algorithm; calculate performance measures for the calculated outcomes; and output the performance measure with the calculated outcomes to identify a best outcome under the payer contract for one or more parameters.

Under broadest reasonable interpretation, these are commercial or legal interactions, including planning agreements/contracts (e.g., insurance policies) based on metrics derived from medical/financial data. Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the generic system comprising generic storage device and generic ‘analysis engine’, such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, The claims as a whole merely describe how to generally apply the generic system comprising generic storage device and generic ‘analysis engine’, (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims, the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered combination. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional limitations recited fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea, as the claims do not recite any further additional elements outside of the abstract idea, and/or do not indicate that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination. For these reasons the dependent claims are also not patent eligible.

With respect to dependent claims 2, 4-6, 8, 12, and 14-16, the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. The claims fail to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, as the claims do not recite any further additional elements outside of the abstract idea. Accordingly, in view of the claims failing to establish that the aforementioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, claims 2, 4-6, 8, 12, and 14-16 are not patent eligible subject matter.

With respect to dependent claims 3, 7, and 13, the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. The claims fail to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination. The claim utilizes the generic simulation at a high degree of generality (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Accordingly, in view of the claims failing to establish that the aforementioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, dependent claims 3, 7, and 13 are not patent eligible subject matter.

With respect to dependent claims 9, 10, and 18, the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. The claims fail to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, and the claim merely utilizes generic graphical representations on generic screens or generic graphical user interfaces (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Accordingly, in view of the claims failing to establish that the aforementioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, dependent claims 9, 10, and 18 are not patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7, 9-11, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20170053080-A1 (“Geppert”), in further view of WIPO document WO2017072651A1 (“Teodoro”), in further view of United States Patent Publication No.  US 11182459 B1 (“Leonardi”), in further view of United States Application Publication No.  US-20170213307-A1 (“Platt”), in further view of United States Application Publication No.  US 20130325515 A1 (“Simons”).


With respect to claim 11, Geppert discloses: 

A system (Abstract, Title, “decision support system”) for managing healthcare information (¶3: “state inpatient data […] inpatient sample […] hospital association data” (also called first, second, third datasets. ¶3 of Geppert discloses data is used (i.e., managed, under broadest reasonable interpretation) to perform calculations)), comprising: 


a storage device to store instructions; (Fig. 10, in further view of ¶¶130, 132, 135 of Geppert discloses a system which may perform methods described via memory, processor, and computer instructions): 


    PNG
    media_image1.png
    699
    802
    media_image1.png
    Greyscale


and 272019PF00172 an analysis engine (At least ¶27, and Fig. 1 “Processing Engine 112”) 

¶27: The decision support server 106 executes at least one processing engine 112 that interacts with aggregated data sources 114 to execute the methods herein.

[an analysis engine] configured to simulate performance (¶21, via “quality measure”) under a payer (e.g., CMS, ¶¶95-96 in further view of ¶77 of Geppert) contract (reimbursement policy) with a healthcare organization (HCO) (Healthcare Provider e.g., Hospital C, ¶95);

¶21 of Geppert: aspects of the present disclosure provide a simulation tool that allows health care providers to estimate the number of anticipated adverse events over a defined period of time (e.g. calendar year 2014) associated with a particular quality measure based on their current trends. The simulation tool may be useful […] to estimate the amount of money at-risk from a reimbursement perspective associated with that number of adverse events, estimate of the amount of additional money that would be either gained or lost if the number of adverse events changes from the estimated value, etc.

¶¶95-96 of Geppert: The decision support system further computes, at 610, an estimate of reimbursable dollars at risk. […] reimbursable dollars at risk may be computed by integrating the estimated quality measure performance for the health care provider of interest (e.g., estimates computed for Hospital C for the current calendar year using the probabilistic forecasting model) against reimbursement policies, and a fraction of the patient population cared for by the health care provider of interest (Hospital C in this example) that are supported by associated reimbursement programs. The decision support system further communicates the computed estimate of reimbursable dollars at risk for visual representation in the dashboard 600 on the client computer. For instance, in the illustrated example, reimbursable dollars for CMS Dollars at Risk are displayed at 610 as a numeric dollar amount and on a visual meter. [¶96] the metric at 610 informs the user of the money at “risk” based on reimbursement policies (e.g., CMS reimbursement policies in this example), either as losses or profit, based on current and predicted quality score.

¶77 of Geppert: […] the quality measures may be defined by government agencies, such as the Agency for Healthcare Research & Quality (AHRQ), Centers for Medicare & Medicaid Services (CMS) […] 


Examiner’s Note: Examiner interprets “payer contract” may include payer’s (e.g., Medicaid / Medicare, (CMS)) reimbursement policy with a healthcare organization (e.g., hospital) for healthcare services delivered by the healthcare organization. In other words, Examiner interprets a “payer contract” includes reimbursement policies, such as those between Medicare/Medicaid (CMS, e.g., the payer), and hospitals (e.g., HCO).

the analysis engine which executes the instructions to: 

select a type of outcome (Quality / performance measures corresponding to medical outcomes / events) to be evaluated under the payer contract (“reimbursement policy”, ¶¶95-96 of Geppert (above)); (At least ¶¶21, 77 in further view of Table 1, step 9, and Fig. 7 of Geppert discloses the system obtaining outcomes and measuring them with selected quality measures):

¶21 of Geppert: […] aspects of the present disclosure provide a simulation tool that allows health care providers to estimate the number of anticipated adverse events over a defined period of time (e.g. calendar year 2014) associated with a particular quality measure based on their current trends. The simulation tool may be useful for instance, to estimate the amount of money at-risk from a reimbursement perspective associated with that number of adverse events, estimate of the amount of additional money that would be either gained or lost if the number of adverse events changes from the estimated value, etc.

¶77 of Geppert: The method still further comprises identifying, at 508, a set of quality measures […] the quality measures report how well the health care provider […] provides care for patients undergoing medical treatment/procedures, or for patients with a particular medical condition. In this manner, quality measures can assess aspects of […] outcomes (e.g., infection rate, mortality, length of stay, etc.), processes (e.g., giving an antibiotic before or after a procedure). In further illustrative examples, custom quality measures can be defined. […] the quality measures may be fixed by the process. In alternative implementations, the user may be able to filter or otherwise select quality measures of interest.



    PNG
    media_image2.png
    151
    647
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    319
    780
    media_image3.png
    Greyscale



Examiner’s Note: In view of at least ¶¶ 31, 46, 75, Fig. 4, and claims 4 and 14 of Applicant Specification, Examiner interprets that the claimed “types of outcomes”, includes types of different metrics / forms of measurement that are describing medical outcomes, and is not limited to a form/type of medical outcome (e.g., timeliness of care):

¶31 of Applicant Spec: analysis engine) 120 implements simulation algorithms to generate outcomes (e.g., patient outcomes, costs, profits, etc.)

¶46 of Applicant Spec: Examples of outcomes that may be selected include, but are not limited to, case cost, case duration, reimbursement, cost per disease, and quality KPIs.

¶75 of Applicant Spec: […] the simulated outcomes (e.g., in terms of care, cost, and/or profit) from the standpoint of the HCO.

    PNG
    media_image4.png
    308
    584
    media_image4.png
    Greyscale

Instant Claim 4: wherein the type of outcome is one of case cost, case duration, reimbursement, cost per disease, and quality KPIs.

generate a […] population […] based on information including HCO data; (¶¶114, 116-117, 126 of Geppert)

¶114 of Geppert: […] Each instance of the quality measure score is based upon a different chronological reference and includes an observed value and an expected value. The expected value is based on a case-mix of patients within the hospital of interest.

¶116 of Geppert: […] Expected rates are based on the case-mix of patients within the subject health care provider of interest (e.g., the expected rate takes into consideration the distribution of the at-risk population of patients with respect to age, gender, race/ethnicity, and a variety of other factors as specified in the model from AHRQ or CMS).

¶117 of Geppert: Each instance of the quality measure trend is based upon a different chronological reference and includes an observed number of cases, an expected number of cases based on a case-mix of patients within the hospital of interest, a number of preventable cases, and a number of patients at risk.

¶126 of Geppert: […] For each quality measure, the system can identify observed cases. Moreover, expected events can be estimated based upon the case mix, […]

Examiner’s Note: Examiner notes a ‘case mix’ (also called ‘casemix’ or ‘patient mix’), in health care management, is understood to refers to statistically related/similar patients. Examiner notes ¶116 of Geppert realizes sets of similar populations 


calculate outcomes (quality measures) for the similar population (case-mix) […] based on terms and conditions of the payer contract, (¶¶77, 95-96 and ¶114 of Geppert):

¶¶95-96 of Geppert: The decision support system further computes, at 610, an estimate of reimbursable dollars at risk. […] reimbursable dollars at risk may be computed by integrating the estimated quality measure performance for the health care provider of interest (e.g., estimates computed for Hospital C for the current calendar year using the probabilistic forecasting model) against reimbursement policies, and a fraction of the patient population cared for by the health care provider of interest (Hospital C in this example) that are supported by associated reimbursement programs. The decision support system further communicates the computed estimate of reimbursable dollars at risk for visual representation in the dashboard 600 on the client computer. For instance, in the illustrated example, reimbursable dollars for CMS Dollars at Risk are displayed at 610 as a numeric dollar amount and on a visual meter. [¶96] the metric at 610 informs the user of the money at “risk” based on reimbursement policies (e.g., CMS reimbursement policies in this example), either as losses or profit, based on current and predicted quality score.

¶114 of Geppert: […] Each instance of the quality measure score is based upon a different chronological reference and includes an observed value and an expected value. The expected value is based on a case-mix of patients within the hospital of interest.

¶124 of Geppert: if the quality measure selected by the user is tied to a CMS reimbursement policy, then the user can select a time-period for estimating the amount of CMS dollars at-risk based on current estimated performance (in this figure, the time period selected represents the Q1 through Q4 in 2013).




the outcomes calculated using a simulation algorithm; (¶21 of Geppert):

¶21 of Geppert: […] aspects of the present disclosure provide a simulation tool that allows health care providers to estimate the number of anticipated adverse events over a defined period of time (e.g. calendar year 2014) associated with a particular quality measure based on their current trends. The simulation tool may be useful for instance, to estimate the amount of money at-risk from a reimbursement perspective associated with that number of adverse events, estimate of the amount of additional money that would be either gained or lost if the number of adverse events changes from the estimated value, etc.

calculate performance measures for the calculated outcomes; (Overall/ Composite score, At least Abstract, ¶20 of Geppert):

Abstract of Geppert: […] identifying a set of quality measures, generating a first data set of quality measure performance by evaluating the set of quality measures against underlying medical data in a data source filtered by the range, generating a second data set defining an estimated quality measure performance using a probabilistic forecasting model to evaluate the set of quality measures by drawing inferences about the set of quality measures beyond a period of time for which the underlying medical data is available. An overall quality indicator score is computed, based upon a comparison of the first data set and the second data set.

¶20 of Geppert: For instance, the dashboard may be utilized to provide health care providers with data such as trends over time for a composite quality measure (across all conditions), a single metric associated with a composite overall quality performance placed on a 0-1000 score, and an empirical distribution of this composite score across a user-selected benchmark grouping of health care providers, etc.

and output the performance measure […] the calculated outcomes […] (Fig. 6 in further view of Fig. 7 and ¶¶74, 89 of Geppert discloses the performance measure […] and the calculated outcomes displayed on an interface)

Geppert fails to explicitly teach, but Teodoro discloses: generate a set of similar populations (At least Page 13, first paragraph of Teodoro: “[…] The KPis can be retrieved based on one or more selected parameters, such as period (e.g., from and to date), type of analyses (e.g., mortality, length of stay, etc.), and stratification groups (e.g., gender and age). Once the KPis are 25 generated, the KPI query engine 24 transmits the same to the display 26.”); (further description of a “cohort builder” on at least pages 6, 12-14, of Teodoro are also relevant).

Examiner’s Note: Examiner notes stratification is a form of sampling performed via dividing populations into subsets (e.g., set of populations) called strata.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the case-mix of patients in Geppert (obtained via statistical distribution), could more specifically be performed by statistical distributions of strata to obtain an analogous / similar patient population / case-mix, resulting in the outcomes being calculated for the populations (i.e., set of strata/populations, obtained via stratification), in order to advantageously ensure all forms of subsets (e.g., demographics) are represented by the population used in the quality measure estimations.

Furthermore, Geppert in view of Teodoro fails to teach, but Leonardi teaches: output the performance measure with the calculated outcomes. (Fig. 2 of Leonardi discloses the outcomes (e.g., factors) and their corresponding performance measures (percentiles) are displayed with each other).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the outcomes and performance measures of Geppert could be displayed together, resulting in outputting the performance measure with the calculated outcomes, in order to advantageously save time for user having to navigate to different pages.

Examiner interprets that the following limitation (bolded) is intended use, and that the prior art only need to show that the system is capable of user being able to theoretically achieve the intended use: [output the performance measure with the calculated outcomes] to identify a best outcome under the payer contract for one or more parameters.

Geppert in view of Teodoro and Leonardi fails to explicitly teach, but Platt suggests: [output the performance measure with the calculated outcomes] to identify a best outcome under the payer contract for one or more parameters. (Abstract in further view of at least ¶¶10, 17, 117, ¶123 173 of Platt discloses an optimization module which solicits feedback from human decision makers via simulation model to identify a set of policy decisions that best achieves desired outcomes while meeting constraints)

Abstract of Platt: […] The dashboard can utilize the simulation model as well as feedback solicited from a user to assist in performing multi-objective optimization according to the user's preferences. The dashboard can help policy decision-makers and other stakeholders decide on a combination of policies that best incentivizes private sector […] innovation in order to achieve a satisfactory set of outcomes, […]

¶17 / ¶127 of Platt: The optimization module can include an interactive multi-objective optimization algorithm, which solicits feedback from human decision-makers via the executive module and utilizes predictions from the simulation module in order to identify a set of policy decisions that best achieves multiple competing objectives and desired outcomes while satisfying the specified constraints.

¶117 of Platt: Through searching multidimensional decision space, as powered by real and imputed data, the available alternatives can be screened until a predefined acceptability threshold is met.

¶123 of Platt: The biomedical innovation data metrics dashboard described above can be implemented through the use of various modules described in detail below that can interface with one another to help ensure that policy decision-makers and other stakeholders can decide on a combination of policies that best incentivizes private sector biomedical innovation in order to achieve a satisfactory set of outcomes,

¶173 of Platt: […] If no feasible satisficing solution can be found with the thresholds set, then the user algorithm would inform the decision maker(s) that no feasible solution was found and direct them to re-negotiate the thresholds and adjust. […]

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dashboard of Geppert by including an interactive optimization algorithm interface, as suggested by Platt, resulting in Dashboard of Geppert including means to utilize the forecasting of Geppert to identify a set of policy decisions that best achieves desired outcomes via interactive optimization algorithm of Platt, in order to advantageously find the best outcomes under the reimbursement policy terms, or to allow for organizations to dynamically negotiate policy terms that satisfy desired outcomes.
While Examiner maintains that Geppert in view of Platt teaches a method in which a user may identify a best outcome under the payer contract for one or more parameters, Examiner understands narrower interpretation may disagree. 

Arguendo, Simons teaches identify a best outcome under the payer contract for one or more parameters: ¶43 of Simons: […] the decisions manager 118 generates a treatment recommendation that optimizes a selected outcome or a combination thereof. The decisions manager 118 may recommend a treatment based upon predetermined recommendation requirements such as, for example, guideline-conforming care, a minimum predicted length of stay, a minimum rate of readmission an/or a reduced total cost.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Geppert to include a decision manager in the engine which can optimize a selected outcome on interface of Geppert, in order to advantageously identify, to the user, an optimized (best) outcome under the reimbursement policy, based on the parameters (e.g., case mix, and reimbursement policy).

With respect to claim 13, Geppert in view of Teodoro, Leonardi, Platt and Simons discloses: The system of claim 11, wherein the analysis engine is configured to define parameters for the simulation algorithm used to calculate the outcomes. (¶91 of Geppert discloses system / engine may set user-adjusted parameters)

With respect to claim 14, Geppert in view of Teodoro, Leonardi, Platt and Simons discloses:  The system of claim 11, wherein the type of outcome is one of case cost, case duration, reimbursement, cost per disease, and quality KPIs. (At least abstract and ¶¶95-96 of Geppert discloses ‘outcomes’ in the form of quality measures)

With respect to claim 18, Geppert in view of Teodoro, Leonardi, Platt and Simons discloses:, wherein the analysis engine is configured to generate graphical representations of the outcomes and display the graphical representations. (Fig. 7 of Geppert.  Examiner interprets “graphical” refers to computer graphics).


With respect to claim 1, it is rejected under the same rationale as claim 11 (above), mutatis mutandis. 

With respect to claim 3, it is rejected under the same rationale as claim 13 (above), mutatis mutandis. 

With respect to claim 4, it is rejected under the same rationale as claim 14 (above), mutatis mutandis. 

With respect to claim 7, Geppert in view of Teodoro, Leonardi, Platt and Simons discloses: claim 1, further comprising: relating simulated quality outcomes to expected values in the contract (reimbursement policy). (¶4 in further view of ¶¶87-96 and ¶ 103 of Geppert)

With respect to claim 9, it is rejected under the same rationale as claim 18 (above), mutatis mutandis. 

With respect to claim 10, Geppert in view of Teodoro, Leonardi, Platt and Simons discloses: claim 1, further comprising: receiving the information of the proposed payer contract and the HCO data through different fields of a screen displayed on a graphical user interface. (¶24 in further view of at least ¶¶95-96 of Geppert)


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Geppert, in view of Teodoro, Leonardi, Platt, and Simons, as applied in parent claims 1/11, in further view of United States Application Publication No.  US 20090299766 A1 (“Friedlander”), and US 20020198863 A1 (“Anjur”).

  
With respect to claim 12, Geppert in view of Teodoro, Leonardi, Platt and Simons discloses: The system of claim 11, 

Geppert in view of Teodoro, Leonardi, Platt and Simons fails to teach, but Friedlander discloses:  wherein the analysis engine is configured to perform the following in order to generate the set of similar populations: 

filtering  and pre-processing the HCO data; (¶¶76-78 of Friedlander discloses filtering cohort dataset by features selected (Examiner notes dataset reduction is a form of pre-processing));(¶149 of Friedlander discloses data / converts data (e.g., of pre-processing), and ¶164 discloses filtering based on data cleanliness (another example of pre-processing))

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to pre-process and filter the data by parameters such as data cleanliness, in order to advantageously improve the quality of the predictions by using more similar cohorts filtered via process of Friedlander.

Geppert in view of Teodoro, Leonardi, Platt, Simons, and Friedlander fails to teach, but Anjur discloses:  and randomly selecting […] until one or more constraints of a […] population are satisfied. (At least ¶¶5, 18, 49 of Anjur discloses stratified random samples)

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the stratified sampling of HCO patients (generating payer population) of Geppert in view of Teodoro, Leonardi, Platt, Simons, and Friedlander with random stratified sampling, in order to advantageously reduce bias of the stratified sample.

With respect to claim 2, it is rejected under the same rationale as claim 12 (above), mutatis mutandis. 

  Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Geppert, in view of Teodoro, Leonardi, Platt, and Simons, as applied in parent claims 1/11, in further view of United States Application Publication No.  US 20090299766 A1 (“Friedlander”).

With respect to claim 15, Geppert in view of Teodoro, Leonardi, Platt and Simons discloses:  The system of claim 11, 

and wherein the HCO data is included in categories which include patient data (¶3 of Geppert, first data set […] state inpatient data), encounter data (¶3 of Geppert, present on admission data), and encounter items (condition of patient). (¶39 of Geppert, “POA data represents” a condition of a patient that is present at the time an order for impatient admission occurs)

Geppert in view of Teodoro, Leonardi, Platt and Simons fails to teach, but Friedlander discloses: wherein the analysis engine is configured to filter the HCO data before the set of similar populations are generated, (¶¶76-78 of Friedlander discloses filtering cohort dataset by features selected (Examiner notes dataset reduction is a form of pre-processing));(¶149 of Friedlander discloses data / converts data (e.g., of pre-processing), and ¶164 discloses filtering based on data cleanliness (another example of pre-processing))

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to pre-process and filter the data by parameters such as data cleanliness, in order to advantageously improve the quality of the predictions by using more similar cohorts filtered via process of Friedlander.

With respect to claim 5, it is rejected under the same rationale as claim 15 (above), mutatis mutandis. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Geppert, in view of Teodoro, Leonardi, Platt, and Simons, as applied in parent claims 1/11, in further view of United States Application Publication No.  US-20210350910-A1 (Dastmalchi).
 
With respect to claim 16, Geppert in view of Teodoro, Leonardi, Platt and Simons fails to teach, but Dastmalchi discloses: wherein the analysis engine is configured to perform a multivariable regression analysis based on at least one independent variable and at least one dependent variable, and wherein results of the multivariable regression analysis indicates one or more attributes that contributed to a worst one of the calculated outcomes. (At least ¶¶75-77 in view of Dastmalchi discloses multiple variable linear regression analysis (¶75), which may be used to determine a best estimate of which features affect variables of interest (e.g., outcomes) the most (¶76). ¶76 suggests using this form of model to help guide quality improvement efforts within a hospital) ;(Examiner also notes ¶¶93-94 and fig. 11 as relevant)

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine the most relevant / impactful attributes on the outcomes of Geppert, via linear regression, as suggested by Dastmalchi, in order to advantageously determine the most relevant attributes/factors that contributed the most to the outcomes provided (including both worst and best outcomes).

With respect to claim 6, it is rejected under the same rationale as claim 16 (above), mutatis mutandis. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Geppert, in view of Teodoro, Leonardi, Platt, and Simons, as applied in parent claims 11, in further view of United States Application Publication No.  US-20170249426-A1 (“Charlson”).

With respect to claim 17, Geppert in view of Teodoro, Leonardi, Platt and Simons fails to teach, but Charlson discloses: wherein the analysis engine is configured to calculate invisible extra costs for a plurality of episodes of care. (¶¶15,74 of Charlson discloses comorbidities as a risk for readmissions in patients with chronic disease, and discloses cost determinations based on the diseases).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system of Geppert in view of Teodoro, Leonardi, Platt and Simons determine costs based on readmission risks, in order to obtain a more realistic cost estimate.

Conclusion
Examiner notes the following are general descriptions of art applied:

United States Application Publication No.  US-20170053080 (Geppert), disclosing user-selected benchmarks (abstract), and forecasting of quality measures based on underlying medical data (abstract). Also discloses determination of an expected outcome (of interest). See also Abstract, ¶¶4-5, 21, 77, 95-96, 103, 116, 124-126.

United States Patent Publication No.  US-11182459-B1 (“Leonardi”), disclosing a method of processing costs of care based on various factors, including determining performance indices for outcomes (at least Fig. 2). Cols 21-22 also discloses re-negotiation of a contract based on contract price values. Also discloses quality measures determined by government agencies, usage of regression models, and determining a quality measure score. 

United States Application Publication No.  US-20170213307-A1 (Platt), disclosing a simulation model which is used to help decide on policies that achieve a satisfactory set of outcomes, which may include cost (abstract). Examiner also notes ¶¶16, 18, 38, 138, 141, 146 157, 160, 168, 188 and Fig. 11 as relevant.

United States Application Publication No.  US 20170249426 A1 (“Charlson”), disclosing a method for managing healthcare episodes (title), including steps of disclosing a “enhanced comorbidity”. Fig. 1 discloses population units from selected group being used to provide an enhanced comorbidity group, in order to predict healthcare utilization.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
United States Application Publication No.  US-20170212997-A1 (“Buonfiglio”), disclosing an automated scenario modeling engine that generates an insurance feature recommendation for a group of insured entities / employees (title, abstract).

United States Application Publication No.  US 20020095316 A1 (“Toan”), disclosing selectable plan design options to maximize benefit to participant population subject to a cost constraint (abstract). See also description of benefit/cost ratio for each given option being determined in figure 1 on second sheet.

United States Application Publication No.  US 20140100884 A1 (“Hamilton”), disclosing identification of population segments for outreach events (abstract). ¶27 discloses system may be used in contract management, and to measure intervention outcomes for identified population segments. Examiner also notes ¶¶56-57, 73-74, 77, 85, 88-89, 95, 98, and Figs. 2, and 11 as relevant.

United States Application Publication No.  US 20190163871 A1 (Curbera), disclosing A method, computer system, and computer program product for generating an outcome-based healthcare contract (abstract). Also discloses generating a contract for a patient based on the outcome-based contract template, whereby at least one specific value associated to the patient is assigned to each at least one category, and whereby the contract comprises a target outcome for the patient. The embodiment may include monitoring the plurality of patient data associated with the patient. The embodiment may include determining the target outcome is achieved based on the plurality of patient data. The embodiment may include transmitting a plurality of outcome data between the company and the payer based on the determined target outcome being achieved.

United States Application Publication No.  US 20060106653 A1 (Lis), disclosing a reimbursement claim processing simulation (¶2), which simulates reimbursements / contracts (¶3).  Examiner also notes ¶¶6, 30, 141, 155 as relevant.


US-7912734-B2 (“Kil”), disclosing a health benefit design system, which includes identifying health plan configurations for a group (abstract, BRIEF SUMMARY OF THE INVENTION).

United States Application Publication No.  US 20060178915 A1 (Chao), disclosing A healthcare mass customization infrastructure individualizes plan designs by incorporating demographics, income, drug history, medical history, lab values, and future genomic information for appropriate and affordable access to medications. The mass customization infrastructure results in quality outcomes for the patients, improved care and productivity for the providers, and lower medical costs for the payers.

United States Application Publication No.  US-20110060603-A1 (“Cappelli”), disclosing indexes used to help develop healthcare plans (¶143) for a patient population (¶143), which includes providing continuously updated benchmarks based on measurable outcomes (Abstract).

United States Patent Publication No.  US 11347829 B1 (Sclar), disclosing a insurance policy engine, taking in insurance policy parameters to estimate a cost prediction (col 2). Also mentions that the out of pocket metrics can be used to determine effectiveness of a particular insurance plan for a population group (col 11).


United States Application Publication No.  US 20100070301 A1 (Tolan), disclosing a system that is able to calculate the best possible revenue that the healthcare provider can lawfully expect to receive taking into account the various discounts negotiated with the various insurance companies (abstract).

US-7249040-B1 (“Binns”), disclosing a method of underwriting group insurance via collecting medical claim data for the group to be underwritten, and using a joint-probability model to estimate cost incurred.

United States Application Publication No.  US-20020169727-A1 (“Melnick”), disclosing a system and method for benefit cost plan estimation (title). Melnick further discloses a plan sponsor designing a plurality of benefit plans to be offered to a given participant population for determining the cost of sponsoring the plans for the population by predicting utilization for the population (abstract).

United States Application Publication No.  US 20140012592 A1 (“Ivanoic”), disclosing a method of identifying a set of performance indicators that are correlated with a quality indicator (abstract). Examiner also notes at least ¶¶38, 45, 47 and Fig. 1 flow as relevant (¶¶s described steps pertaining to Fig. 1).

United States Application Publication No.  US 20170357771 A1 (“Connolly”), disclosing a risk scoring / evaluation system, which includes risk scoring for individuals based on readmission rates (at least ¶59).

United States Application Publication No.  US 20150073859 A1 (Bagheri), disclosing a regulatory risk determination method for healthcare facilities based off of KPIs (title, abstract).

United States Application Publication No.  US-20140278546-A1 (“Buijs”), disclosing a method for population health management considering individual constraints and patient risks (title, abstract).

Non-Patent Literature, “Modeling Health Care Policy Alternatives” (“Ringel”), disclosing overviews of how health care policies are modeled. 

Foreign Patent Document CA-2780212-A1 (“Tong”), disclosing cost estimations based on aggregate records and durations (Fig. 8), further resulting in benchmark calculations and determinations of ranges / trends. See also Fig. 9.

United States Application Publication No.  US 20160180034 A1 (Derer), disclosing re-negotiation of contracts based on their case-mix to maximize reimbursements (¶21), and a model determining an expected reimbursement amount of a claim based on a payer contract (abstract), where the terms may be selected (¶21). ¶22 also discloses “what-if” scenarios.

United States Application Publication No.  US 20120221349 A1 (“Mora”), disclosing cost estimation of treatment options corresponding to outcomes (at least Figs. 2 and 4)

United States Application Publication No.  US 20160117469 A1 (“Tesanovic”), disclosing healthcare decision support system for proposing clinical outcomes (abstract).

WIPO document WO 2012088504 A1 (Slanetz), disclosing Medical intervention cost reimbursement on a clinical outcome-dependent basis may be implemented through a periodic cost reimbursement instrument, such as an annuity, associated with the delivery of acute or other discrete event medical intervention, such as gene therapy, cell therapy, or medical nanotechnology.

United States Application Publication No.  US 20150161738 A1 (Stempora), disclosing A Risk Score Or Insurance Cost Using Risk-related Decision-making Processes And Decision Outcomes (title)

United States Application Publication No.  US-20130144641-A1 (Bessette), disclosing techniques to determine healthcare costs based on a plurality of factors / parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624. The examiner can normally be reached Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        September 30, 2022